Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven B. Chang on May 12, 2022.
The application has been amended as follows: 
Canceled claims 2-7, 9 and 10.
Amended claim 1 as follows:
Claim 1. (Currently Amended) A component joining structure comprising: 
a resin component; 
a metal tip that is provided in the resin component by insert molding such that the metal tip is formed integrally with the resin component and the metal tip is unable to rotate relative to the resin component, the metal tip being a monolithic [[unitary]] unitarily-formed structure including a cylindrical shaft-shaped central portion and parallel opposing circular-shaped protruding portions provided at end portions of the central portion in an axial direction of the shaft-shaped central portion, the protruding portions radially-protruding outwards beyond the central portion, a diameter of each of the protruding portions being equal to each other and defining a fixed gap between the protruding portions, and a detent portion being formed around an outer circumferential surface of the central portion; 
wherein the resin component is insert-molded in the fixed gap between the protruding portions around the central portion in non-rotatable engagement with the detent portion, and the protruding portions engage opposing outer faces of the resin component; and 
a pair of metal components, each metal component being [[that is]] spot-welded to a respective one of the protruding portions on an outer axial face thereof, and each metal component being disposed parallel to the resin component and [[that is]] joined to the resin component by an adhesive agent that is provided in a gap [[gaps]] formed, by the protruding portions, between a respective one of the outer faces of the resin component and an opposing face of the metal component.  
Amended claim 8 as follows:
Claim 8. (Currently Amended) The component joining structure according to claim [[2]] 1, wherein the detent portion comprises serrations.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, Matsuo et al. (US 2016/0136880) in view of Murray, Jr. et al. (US 9,648,721) discloses the claimed component joining structure with the exception of wherein the resin component is insert-molded in the fixed gap between the protruding portions around the central portion in non-rotatable engagement with the detent portion, and the protruding portions engage opposing outer faces of the resin component.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the joining structure disclosed by Matsuo et al. in view of Murray, Jr. et al. to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/12/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619